Citation Nr: 1228384	
Decision Date: 08/17/12    Archive Date: 08/21/12

DOCKET NO.  09-46 225	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUE

Entitlement to an initial compensable rating for bilateral hearing loss. 


REPRESENTATION

Appellant represented by:	Colorado Division of Veterans Affairs


ATTORNEY FOR THE BOARD

R. Giannecchini, Counsel







INTRODUCTION

The Veteran had active service from May 1967 to February 1970.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2008 rating decision in which the Department of Veterans' Affairs (VA) Regional Office (RO) in Denver, Colorado RO granted service connection, and assigned a noncompensable disability rating, for bilateral hearing loss.  The Veteran has appealed the noncompensable disability rating assigned.  

Also in the December 2008 rating decision, the RO denied the Veteran's claim for service connection for diabetes mellitus, Type II.  The Veteran filed a notice of disagreement with the RO's decision on that issue.  Thereafter, in an April 2009 rating decision, the RO granted service connection and assigned a 20 percent rating for diabetes mellitus, Type II.  As such, the only issue on appeal concerns the Veteran's claim for an initial compensable rating for bilateral hearing loss.  

In his VA Form 9 (Appeal to Board of Veterans' Appeals), the Veteran requested a hearing before a Veterans Law Judge sitting at the RO.  Sometime thereafter, he was scheduled for a videoconference hearing before a VLJ sitting in Washington, D. C.  In a July 2012 written statement, the Veteran's representative noted that the Veteran was withdrawing his hearing request and wished his appeal to be forwarded to the Board.  

FINDING OF FACT

Audiological evaluations hearing impairment no worse than Level I in each ear.  


CONCLUSION OF LAW

The criteria for an initial compensable evaluation for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.85, 4.86, Diagnostic Code 6100 (2011). 
REASONS AND BASES FOR FINDING AND CONCLUSION

I.  The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 & 3.326(a) (2011).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

Here, the Veteran's initial rating claim is a "downstream" issue in that it arose from an initial grant of service connection.  Prior to the December 2008 rating decision, a letter dated in July 2008 advised the Veteran of the evidence necessary to substantiate his claim for service connection for a bilateral hearing loss and of his and VA's respective obligations with regard to obtaining evidence.  Importantly, where, as here, service connection has been granted and the initial rating and effective date have been assigned, the claim for service connection has been more than substantiated.  It has been proven, thereby rendering 38 U.S.C.A. § 5103(a) notice no longer required because the purpose that the notice was intended to serve has been fulfilled.  Once a claim for service connection has been substantiated, the filing of a notice of disagreement with the rating of the disability does not trigger additional § 5103(a) notice.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 490-491 (2006); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  

Additionally, VA has a duty to assist a Veteran in the development of his/her claim.  This duty includes assisting him/her in the procurement of service treatment records and other pertinent records, and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

Here, the Veteran's service treatment records (STRs) have been obtained and associated with the claims folder.  Additionally, the Veteran's VA treatment records (located on Virtual VA) from both the VA Medical Center (VAMC) in Denver, Colorado and the VAMC in Cheyenne, Wyoming have been reviewed and considered.  Furthermore, the Veteran's private medical records associated with the claims file have been reviewed; the Veteran has not otherwise reported private treatment for his service-connected bilateral hearing loss.  Additionally, the Veteran was afforded VA audiological examinations in November 2008 and February 2012, the reports of which are of record.  The Board finds that both VA examinations obtained in this case are adequate for rating purposes.  Specifically, the examination reports contain sufficient evidence by which to evaluate the Veteran's claim in the context of the rating criteria.  Furthermore, both VA examiners elicited information from the Veteran concerning the functional effects of his hearing loss disability.  See Martinak v. Nicholson, 21 Vet. App. 447 (2007).  

The Board also notes that the Veteran's hearing was reportedly tested while he was being evaluated for VA hearing aids.  In this regard, in a February 2010 VA audiology progress note (located in Virtual VA), the audiologist reported that the testing revealed the Veteran's word recognition scores to be excellent and that the puretone results, noted as revealing mild to severe high frequency sensorineural hearing loss, were consistent with the Veteran's VA C&P audiological examination in November 2008.  The audiometric puretone results recorded by the audiologist are not included in the February 2010 VA audiology progress note, nor are such results necessarily associated with the VA records available for review.  Notwithstanding that fact, the Board does not find that any such audiometric puretone results would necessarily be favorable to the Veteran's claim.  

Here, accepting the VA audiologist's opinion that the February 2010 hearing evaluation and the November 2008 hearing evaluation were consistent, the Board notes that the subsequent February 2012 VA C&P audiological examination revealed puretone results that were worse than those recorded in November 2008.  As will be discussed in more detail in the decision below, even with such worsening in puretone results shown in February 2012, the Veteran's bilateral hearing loss still would not warrant a compensable disability rating.  Therefore, additional development for the purpose of attempting to obtain puretone results associated with any February 2010 audiometric testing is not warranted.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the veteran should be avoided); Soyini v. Derwinski, 1 Vet. App. 540 (1991).  

Otherwise, the Veteran and his representative have submitted arguments in support of the Veteran's claim.  Neither the Veteran nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the appeal that has not been obtained.  Hence, no further notice or assistance is required to fulfill VA's duty to assist in the development of this increased rating claim.  

II.  Schedular Evaluation

Disability evaluations are determined by comparing a veteran's symptoms with criteria set forth in VA's Schedule for Rating Disabilities, which are based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4 (2011).  When a question arises as to which of two ratings apply under a particular diagnostic code, the higher of the two evaluations is assigned if the disability more closely approximates the criteria for the higher rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  After consideration of the evidence, any reasonable doubt remaining is resolved in favor of the veteran.  38 C.F.R. § 4.3. 

The Veteran's entire history is reviewed when making disability evaluations.  See generally 38 C.F.R. § 4.1 (2011); Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Where, as here, the question for consideration is the propriety of the initial evaluation assigned, consideration of the medical evidence since the effective date of the award of service connection, and consideration of the appropriateness of staged ratings are required.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).  
The assigned evaluation for hearing loss is determined by mechanically applying the rating criteria to certified test results.  See Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).  Under the applicable criteria, ratings for hearing loss are determined in accordance with the findings obtained on audiometric examinations.  Evaluations of hearing impairment range from noncompensable to 100 percent based on organic impairment of hearing acuity as measured by the results of controlled speech discrimination tests (Maryland CNC), together with the average hearing threshold level as measured by pure tone audiometry tests in the frequencies of 1000, 2000, 3000, and 4000 Hertz.  The rating criteria establish eleven auditory acuity levels designated from I to XI.  As set forth in the regulations, Tables VI, VIa, and VII are used to calculate the rating to be assigned.  See 38 C.F.R. § 4.85 (Diagnostic Code 6100).

Additionally, the regulations allow for evaluating exceptional patterns of hearing impairment.  When the pure tone threshold at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels or more, Table VI or Table VIa is to be used, whichever results in the higher numeral.  Each ear will be evaluated separately.  38 C.F.R. § 4.86(a).  When the pure tone threshold is 30 decibels or less at 1000 Hertz, and 70 decibels or more at 2000 Hertz, Table VI or Table VIa is to be used, whichever results in the higher numeral.  Thereafter, that numeral will be elevated to the next higher numeral.  Each ear will be evaluated separately.  38 C.F.R. § 4.86(b).  In view of the examination results detailed below, these provisions are not applicable during any period of the claims process.  

A VA C&P audiological examination was afforded to the Veteran in November 2008.  The examiner noted, in particular, the Veteran's report of difficulty hearing the television, as well as hearing in groups and in restaurants.  The Veteran also reported difficulty hearing co-workers and students.  (At the time of the examination, the Veteran was reportedly a school principal.)  On audiological examination, puretone thresholds, in decibels, were as follows: 


500 Hertz
1000 Hertz
2000 Hertz
3000 Hertz
4000 Hertz
Right Ear
0 db
20 db
30 db
60 db
65 db
Left Ear
5 db
20 db
30 db
65 db
75 db
The examination results documented a pure tone threshold average of 44 db for the right ear and 48 db for the left ear.  The Maryland CNC speech recognition score was 96 percent bilaterally.  Based on those results with the utilization of Table VI, the Veteran had Level I hearing impairment in the right ear and Level I hearing impairment in the left ear.  Applying the results to Table VII, a noncompensable rating would be warranted for bilateral hearing loss based on the November 2008 audiological examination results.  See 38 C.F.R. § 4.85 (Diagnostic Code 6100).  

Thereafter, in a February 2010 VA audiological progress note, the Veteran was evaluated for hearing aids.  In particular, the evaluation revealed the Veteran's tympanometry measures to be within normal limits.  Word recognition scores were noted as excellent in each ear and pure tone results revealed a bilateral mild to severe high frequency sensorineural hearing loss.  The results of audiometric testing were noted as being consistent with the results from the November 2008 VA C&P audiological examination.  

At a February 2012 VA C&P audiological examination, the examiner noted that the Veteran's hearing loss impacted the ordinary conditions of the Veteran's daily life.  In particular, the Veteran reported communicative difficulties in all environments, even with wearing hearing aids.  The Veteran's hearing loss did not impact his employment as it was noted that the Veteran was retired.  On audiological examination, puretone thresholds, in decibels, were as follows: 


500 Hertz
1000 Hertz
2000 Hertz
3000 Hertz
4000 Hertz
Right Ear
15 db
20 db
35 db
65 db
80 db
Left Ear
15 db
25 db
40 db
70 db
80 db

The examination results documented a puretone threshold average of 50 db for the right ear and 54 db for the left ear.  The Maryland CNC speech recognition score was 96 percent bilaterally.  Based on those results with the utilization of Table VI, the Veteran had Level I hearing impairment in the right ear and Level I hearing impairment in the left ear.  Applying the results to Table VII, a noncompensable rating would be warranted for bilateral hearing loss based on the February 2012 audiological examination results.  See 38 C.F.R. § 4.85 (Diagnostic Code 6100).  
In light of the puretone threshold averages and speech recognition scores, the Veteran's hearing impairment is not disabling enough to warrant a compensable rating.  The rating criteria simply do not call for a compensable rating for these levels of hearing impairment.  See 38 C.F.R. § 4.85 (Diagnostic Code 6100).  In this regard, the Board also observes that the audiological testing results shown during the current appeal do not reflect exceptional hearing patterns.  38 C.F.R. § 4.86.  

Accordingly, the Board finds that this compensable rating claim must be denied.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  As the preponderance of the evidence is against this issue, however, that doctrine is not applicable.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  

III.  Additional Considerations

Consideration has also been given to whether the schedular rating is inadequate, requiring that the RO refer a claim to the Chief Benefits Director or the Director, Compensation and Pension Service, for consideration of an extra-schedular evaluation.  Such a referral is warranted where a service-connected disability presents an exceptional or unusual disability picture that renders impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b)(1).  

An exceptional or unusual disability picture occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of a veteran's service-connected disability.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  If there is an exceptional or unusual disability picture, the Board must consider whether the disability picture exhibits other factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 115-116.  When those two elements are met, the appeal must be referred for consideration of the assignment of an extraschedular rating, otherwise, the schedular evaluation is adequate, and referral is not required.  Id. at 116.

The schedular rating in this case is adequate.  There is no showing that the Veteran's service-connected bilateral hearing loss is so exceptional or unusual a disability picture as to warrant the assignment of any higher evaluation on an extra-schedular basis.  38 C.F.R. § 3.321(b)(1).  The symptoms of this disability have been accurately reflected by the schedular criteria.  Furthermore, as noted above, VA examiners recorded the Veteran's report of communicative difficulties in various daily environments, even with his use of hearing aids.  Thus, the examiners elicited information from the Veteran concerning the functional effects of his hearing loss.  Martinak, 21 Vet. App. 447.  The Board has considered the Veteran's contentions regarding the effects his hearing loss has on his daily life.  Here, while the Veteran's bilateral hearing loss can cause communication problems in many situations, there is no indication that the disability causes an unusual employment impairment or otherwise precludes the Veteran from engaging in daily activities.  

Therefore, without sufficient evidence reflecting that the Veteran's disability picture is not contemplated by the rating schedule, referral for a determination of whether the Veteran's disability picture requires the assignment of an extra-schedular rating is not warranted.  Thun, 22 Vet. App. at 115-16; 38 C.F.R. § 3.321(b)(1).  

Also, the record does not show, nor has the Veteran contended, that he is unemployable as a result of his service-connected bilateral hearing loss.  In fact, after the initial grant of service connection, the Veteran retired from his job as a school principal.  Thus, the claim for a total disability rating based on individual unemployability due to service-connected disability need not be discussed further.  Rice v. Shinseki, 22 Vet. App. 447 (2009); Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001).  

ORDER

An initial compensable rating for bilateral hearing loss is denied.  



____________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


